Order, Appellate Term of the Supreme Court, First Department (Stanley Parnéss, P.J., and Phyllis Gangel-Jacob, J., in per curiam opinion; William McCooe, J., dissenting), entered February 8, 2002, which, inter alia, modified an order of the Civil Court, New York County (Rolando Acosta, J.), entered on or about November 14, 2000, granting plaintiffs motion for summary judgment and awarding plaintiff $23,553.57 plus interest on its claim for breach of an indemnity agreement, to the extent of granting plaintiff partial summary judgment on the issue of liability and remanding the matter for a hearing on the issue of damages, unanimously modified, on the law, to reinstate the aforesaid order of the Civil Court and, except as thus modified, affirmed for the reasons stated by McCooe, J., in his dissenting memorandum (190 Mise 2d 748, 751 [2002]), without costs or disbursements. The Clerk is directed to enter judgment accordingly. Concur — Tom, J.P., Sullivan, Rosenberger and Gonzalez, JJ. [See 190 Misc 2d 748.]